TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00264-CV


In re Wayne Adams




ORIGINAL PROCEEDING FROM TOM GREEN COUNTY


M E M O R A N D U M   O P I N I O N

	Relator filed a petition for writ of mandamus complaining that the trial court had not
performed its required ministerial duties in regard to relator's petition for writ of habeas corpus.  See
Tex. R. App. P. 52.8.  The trial court has provided us with copies of its correspondence to relator
explaining that relator's petition did not comply with the requirements set out by the court of
criminal appeals, giving specific instructions on how to file a proper petition and a blank copy of the
form that the court of criminal appeals requires to be used when filing a petition for writ of habeas
corpus.   We deny the petition for writ of mandamus.

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Pemberton and Rose 
Filed:   June 28, 2011